Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 1 of 44




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 2 of 44

                 2019-19715 / Court: 295




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 3 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 4 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 5 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 6 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 7 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 8 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 9 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 10 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 11 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 12 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 13 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 14 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 15 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 16 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 17 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 18 of 44

                 2019-19715 / Court: 295




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 19 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 20 of 44

                 2019-19715 / Court: 295




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 21 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 22 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 23 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 24 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 25 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 26 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 27 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 28 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 29 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 30 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 31 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 32 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 33 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 34 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 35 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 36 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 37 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 38 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 39 of 44




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 40 of 44                                                                     4/2/2019 5:41 PM
                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                     Envelope No. 32452629
                                                                                                                                             By: Kenya Kossie
                                                                                                                                     Filed: 4/2/2019 5:41 PM
                                                             CAUSE NO.     20~919715
                                                                                           copy OF PLEADlNGPROVIOfl) BY PLm.

                                                             RECEIPT NO.                     0,00        crv
                                                                    **********                I  TR t 73604811
 PLAINTIFF: VALERO, ~UMBERTO                                                               In 'l.'he 295th
         ys.                                                                               JudiCial District Court
 DEFENDANT: ALLSTATE VEHICLE AND PROPERTY lNSURANCE COMPANY                                of H~rris County, Texas
                                                                                           295TH DISTRICT COURT
                                                                                           aouat.on, TX
                                                                 CITATION
 THE STATE OF TEXAS




                                                                                                       k
 County of Harris




                                                                                                    ler
                                                                                               I




                                                                                                 tC
                                                                                               \



 TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY MAY BE SERVED THROY,GH
     ITS REGISTERED AGENT C T CORPORATION SYSTEM




                                                                                             ric
     1999 BRYAN ST STE 900    DALLAS TX 75201 - 3136                    ,
                                                                                  .mID:




                                                                                          ist
     Attached is a copy of PLAINTIFF'S ORIGtNAL l?I;ITITIQN   DEMAND ANJ REQUEST FOR DISCLOSURE
                                                                                                   I




                                                                                       sD
 This instrument was filed on the 18th day 9f March, 2019, in the above ICited cause number
 and court. The instrument attached describes the claim against you.    I
                                                                                                       ,

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attbrney do not file a




                                                                                  es
 written answer wit}) the District Clerk who issued this citation by 10:0'0 a.m on the Monday
 next following the expiration of 20 day,., a;f'ter you were served this oitktion and petition,




                                                                              rg
 a default judgment may be taken against you.                               '\'
 TO OFFICER SERVING:
                                                                           Bu
       This citation was issued on 20th day of March, 2019, under my han~ and
 seal of said Court.
                                                                      n
                                                                                                           I,




                                                   ~~IU~'~\~"
                                                       ,~tjAli~~           '1Y\~~p--
                                                                  ily

Issued at request of:                                             MARILYN BURGESS, District Clerk
                                                   . i:!           \i \
                                                               ar


WILSON, CHAD TROY                                                 Harris County, Texas I
455 EAST MEDICAL CENTER BLVD                       \s:,            J:;fJ
                                                                  201 Caroline, Houston, \ Texas 77002
                                                    ~~'""_;~~j
                                                           M



SUITE 555                                                         (P.o. Box 4651, Houstoft Texas 77210)
WEBSTER, TX 77598
Tel: (832) 415-1432                                   ~~!~Generated    By: HUTCHINSON., ~AEDA A tCGI!11186258
                                                     of




Bar No.: 24079587
                                                 e
                                            ffic




 Came to hand at ~                     O'clock
                                       O




 Executed at (address)
             V~
                                   y
                                op
                            C
                   ial




 attached thereto
 To certify which
                fic
          of
   Un




                           Affiant

 On this day, Lorjk11\ .IAJOQ::;!S                        ' known to me to ~e the person whose
 signature appeer s on the foregoing return, personally appeared. After bei~g 1:>Y me duly sworn,
 he/she stated that this citation was executed by him/her in the exact manger recited on the
 return.



        ,,~~~~~t'?~..
    I
                                  DAISY GARCIA
        '::<;-:.tb:\"'~NO.     tarv Public, State of ~exas
   . ;y,:-, 1'\ ..:~~       r:       -..                .
        ~-;,;;
           .. "'(f~         .nrnrn Expires 10-03-2022
   'I    -:-"f,f,i,;,\'"       Nota ry 10 131747948
 N.r~~~f~~CI~TR~'"':"~e;;';:;';;;;-;;;;;;;;;-;;;;;;;;;;~~ "'13604811*
     Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 41 of 44                                 4/19/2019 10:37 AM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                        Envelope No. 32924769
                                                                                                                 By: Adiliani Solis
                                                                                                     Filed: 4/22/2019 12:00 AM

                                                    CAUSE NO. 201919715

  HUMBERTO AND FLOR VALERO,                                                  IN THE DISTRICT COURT
    Plaintiffs,


  Vs.                                                                       295TH JUDICIAL DISTRICT




                                                                                          k
                                                                                       ler
  ALLSTATE VEHICLE AND
  PROPERTY INSURANCE COMPANY,




                                                                                    tC
    Defendant.                                                               HARRIS COUNTY, TEXAS




                                                                                ric
         DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                             ist
                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,



                                                                   rg
Defendants in the above styled and numbered cause of action, and in response to the complaints
                                                               Bu
filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                              n
                                                             ily

                                             I.         GENERAL DENIAL
                                                          ar
                                                        M




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                        of




each and every, all and singular, the allegations contained within Plaintiffs’ Original Petition,
                                                  e
                                            ffic




and demand strict proof thereon by a preponderance of the credible evidence in accordance with
                                       O




the Constitution and laws of the State of Texas.
                                   y
                                op




                                              II.       SPECIFIC DENIALS
                            C




          In addition to any Notice required by the applicable insurance policy, Defendant denies
                        ial
                   fic




that Plaintiffs provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
            of




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).
          Un




Defendant files this answer subject to its verified Motion to Abate.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit, including applicable deductibles,



Valero, et al. vs. Allstate                                                                            Page 1 of 4
Defendants Original Answer and Request for Disclosure
0488620923.1
     Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 42 of 44



depreciation, surface schedules and/or cosmetic roof surfaces exclusion. All or part of Plaintiffs’

claims are excluded by the applicable insurance policy.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages

under applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of




                                                                                       k
                                                                                    ler
the Texas Civil Practice and Remedies Code.




                                                                                 tC
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                             ric
available or apparent during the course of discovery and thus reserves its right to amend this answer.




                                                                          ist
                                                                       sD
                                      III.       REQUEST FOR DISCLOSURE




                                                                   es
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose



                                                                   rg
within thirty days of service of this request, the information and material described in Rule
                                                               Bu
194.2(a) through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or
                                                              n
                                                             ily

TRCP 190.2, Defendant further requests disclosure of any and all documents, electronic
                                                         ar
                                                        M




information, and tangible items that you have in your possession, custody or control and which
                                                        of




may be used to support your claims or defenses.
                                                 e
                                             ffic




                                                  IV.    JURY DEMAND
                                       O




          Defendants, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                   y
                                op




formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders
                            C




the jury fee.
                        ial
                   fic




                          V.         DESIGNATED E-SERVICE EMAIL ADDRESS
            of




          The following is the undersigned attorney’s designation of electronic service email
          Un




address for all electronically served documents and notices, pursuant to Tex.R.Civ.P. 21(f)(2) &

21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic service email

address, and service through any other email address will be considered invalid.



Valero, et al. vs. Allstate                                                                       Page 2 of 4
Defendants Original Answer and Request for Disclosure
0488620923.1
     Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 43 of 44



                                                        VI.   PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiffs take nothing

by this suit against Defendant, that Defendant be discharged, and that the Court grant such other

and further relief, both general and special, at law and in equity to which Defendant may be




                                                                                            k
                                                                                         ler
justly entitled.




                                                                                      tC
                                                                   Respectfully submitted,




                                                                                  ric
                                                                   SUSAN L. FLORENCE & ASSOCIATES




                                                                               ist
                                                                            sD
                                                                         es
                                                                      rg
                                                                   MORGAN KING
                                                                   Bu
                                                                   TBN: 24078834
                                                               n
                                                              ily

                                                                   811 Louisiana St Ste 2400
                                                                   Houston, TX 77002-1401
                                                              ar



                                                                   HoustonLegal@allstate.com
                                                        M




                                                                   (713) 336-2827
                                                        of




                                                                   (877) 684-4165 (fax)
                                                 e




                                                                   ATTORNEY FOR DEFENDANT
                                            ffic




                                                                   ALLSTATE VEHICLE AND PROPERTY
                                       O




                                                                   INSURANCE COMPANY
                                   y
                                op
                            C
                        ial
                   fic
            of
          Un




Valero, et al. vs. Allstate                                                                     Page 3 of 4
Defendants Original Answer and Request for Disclosure
0488620923.1
     Case 4:19-cv-01600 Document 1-3 Filed on 05/01/19 in TXSD Page 44 of 44



                                             CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true

and correct copy of Defendants' Original Answer has been delivered to all interested parties on the 19th




                                                                                      k
                                                                                   ler
day of April, 2019, to:




                                                                                tC
Attorney for Plaintiffs, Valero




                                                                            ric
Chad T. Wilson, Esq.
Chad T. Wilson Law Firm, PLLC




                                                                         ist
455 E Medical Center Blvd Ste 555




                                                                      sD
Webster TX 77598                                               VIA E-SERVE




                                                                   es
                                                                 rg
                                                               Bu
                                                              n
                                                               MORGAN KING
                                                          ily
                                                          ar
                                                         M
                                                     of
                                                  e
                                            ffic
                                   y   O
                                op
                            C
                        ial
                   fic
            of
          Un




Valero, et al. vs. Allstate                                                                     Page 4 of 4
Defendants’ Original Answer and Request for Disclosure
0488620923.1
